IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,409-01




EX PARTE RANDY SCOTT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2010-429,312-A IN THE 364TH DISTRICT COURT
FROM LUBBOCK COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver cocaine and was sentenced to fifty years’ imprisonment.  The Seventh Court of
Appeals affirmed the conviction. Scott  v. State. No. 07-12-00176-CR (Tex. App.—Amarillo Oct.
17, 2012).
            Applicant contends that he was denied his right, through no fault of his own, to pursue a pro
se petition for discretionary review in this Court after his conviction was affirmed by the Seventh
Court of Appeals. The trial court recommends that relief be granted, and the habeas record supports
the recommendation. See Ex parte Wilson, 956 S.W.2d 25(Tex. Crim. App. 1997); Ex parte Crow,
180 S.W.3d 135 (Tex. Crim. App. 2005).
            Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Seventh Court of Appeals in Cause No. 07-12-00176-CR that affirmed his
conviction in Cause No. 2010-429312 from the 364th District Court of Lubbock County.  Applicant
shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court’s mandate issues. 
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 
 
Delivered: June 11, 2014
Do not publish